Citation Nr: 1037124	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-28 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residual of laceration, left thumb.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an increased evaluation for 
residuals of left thumb laceration and which denied service 
connection for PTSD.  

In June 2010 the Veteran testified before the undersigned at a 
travel Board hearing at the RO.  The Veteran submitted additional 
evidence with a waiver of RO review.  A transcript has been 
incorporated into the record.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's left thumb disability is manifested by pain and 
subjective reports of weakness in the left thumb, with limitation 
of interphalangeal joint flexion to 0 degrees and flexion to 70 
degrees, but not by limitation of finger motion and no findings 
of ankylosis of the left thumb.  

2.  The Veteran has a well-healed scar on his left thumb that 
does not limit motion of the left thumb.   
 
3.  The Veteran's left thumb disability does not cause marked 
interference with employment or necessitate frequent 
hospitalization beyond what is contemplated by the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of laceration, left thumb, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5224, 5228, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in May 2006.  The May 2006 correspondence 
also provided notice as to the disability rating and effective 
date that may be assigned.  

To the extent the Veteran received any notice in an untimely 
manner, such a timing deficiency was cured by the multiple 
supplemental statements of the case issued, the last one in March 
2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. 
Cir. 2007) (a supplemental statement of the case can serve as a 
means of readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, any 
timing error is cured).

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
veteran that, to substantiate a claim, he or she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court also held that where the claimant is rated under 
a diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, the 
notice letter must provide at least general notice of that 
requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the above correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim in November 2008.

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  
In this regard, the Veteran has stated to both VA examiners that 
he has not received current treatment for his left thumb 
disability; therefore, there were no treatment records to obtain.  

The record reflects that the Veteran was examined in connection 
with his increased rating claim.  The representative does not 
challenge the adequacy of the two VA examinations, and the Board 
finds that those examination reports are adequate for the purpose 
of accurately evaluating the service-connected disability.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left thumb disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that consideration of staged ratings was 
appropriate in claims for an increased rating when the facts 
reflect distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, 21 Vet. App. at 509-10.

Historically, service connection for residuals, laceration, left 
thumb, disability was granted in a November 1981 rating decision.  
The disability was evaluated as 10 percent disabling.  This 
evaluation has remained in effect since that time.

On file are some private treatment records that include treatment 
for other disorders.  The Veteran reported to VA examiners that 
he has not received treatment for his left thumb disability.  

In August 2006 the Veteran was afforded a hand, thumb, and 
fingers examination.  The Veteran reported experiencing 
intermittent pain in his left thumb, with stiffness and weakness.  
He described the pain as mild to moderate.  He also stated he was 
right-handed.  The examiner noted no amputations and a scar on 
the distal aspect of the thumb that was nontender, smooth, and 
causing no limitation of function.  The Veteran was able to 
oppose 2nd, 3rd, 4th, and 5th fingers with his left thumb, but was 
mildly slow due to stiffness and pain.  Dexterity of the left 
hand was poor.  The Veteran was observed having difficulty 
buttoning his shirt button.  Motor function of the left thumb was 
3/5.  His dexterity was poor in regards to grasping objects.  An 
x-ray study of the left thumb was normal.

The Veteran informed the examiner for the January 2009 hand, 
thumb, and finger examination that he had no current treatment 
for his left thumb.  The Veteran reported his left thumb did not 
allow him to pick up any object that is the least bit heavy as he 
could not flex his thumb.  He also had difficulty driving a car 
without power steering because of the weak grip strength of the 
left hand.  The objective examination revealed the Veteran had 0 
degrees flexion and was unable to flex his interphalangeal joint.  
Flexion of his first metaharpophalangeal joint was measured 0 to 
70 degrees.  With 3 repetitions the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The Veteran was able to oppose his thumb to his 
index, long, ring, and little fingers both to the finger tufts 
and the pads.  The examiner observed no gaps between the tips of 
the thumb and the fingers, between the thumb pad and the fingers 
or between the tips of the fingers and the proximal transverse 
crease of the palm.  The examiner measured his grip strength as 
5/5 bilaterally.

At his June 2010 hearing before the undersigned, the Veteran 
testified about the stiffness and weakness in the thumb, his 
difficulty in clasping with the thumb and how it affects how he 
holds the bat when he plays baseball.  

Potentially applicable in rating limitation of the left thumb is 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under that Diagnostic 
Code, a 10 percent rating is warranted for limitation of motion 
of the thumb, when there is a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for limitation of motion of the thumb, when there is a 
gap of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers. 
 
Diagnostic Code 5224 sets out the criteria for evaluating 
ankylosis of the thumb.  Under Diagnostic Code 5224, a 10 percent 
rating evaluation is warranted for favorable ankylosis and a 20 
percent rating evaluation is warranted for unfavorable ankylosis.  
There is no differentiation between the ratings assigned for the 
major and minor hands under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2009).  In the Veteran's case, there is no 
finding of ankylosis of the thumb.  Therefore, this diagnostic 
code is inapplicable. 
 
Scars may be evaluated on the basis of any associated limitation 
of function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  While Diagnostic Code 7805 allows for the 
rating of scars based on limitation of motion, the evidence does 
not establish that the Veteran experiences limited motion of the 
left thumb due to the scar on the distal aspect of the thumb.  
The Board notes that the examiner at the August 2006 examination 
specifically found that the scar is well-healed with no skin 
breakdown or ulceration and that the scar caused no limitation 
for function.  Therefore, this diagnostic code also does not 
allow for a higher rating or a separate rating for the scarring.  
Thus, a schedular rating higher than the currently assigned 10 
percent is not warranted 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

The Board acknowledges the Veteran's contentions regarding the 
severity of his left thumb disability.  Because a layperson is 
competent to establish the presence of observable symptomatology, 
the Board finds the Veteran competent to state that he has 
recurrent pain, stiffness, and an inability to use his thumb to 
carry anything of weight using his left thumb.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must 
determine if his assertions are credible in order to assign 
appropriate weight to his statements. 

The Veteran has repeatedly stated that his thumb is stiff and 
weak and indeed the VA examiners found 0 degrees flexion with 
regard to one joint of the thumb; however, he was able to touch 
the tip of his thumb to opposing fingers, albeit in 2006 the 
examiner observed he could do this motion slowly.  As the Veteran 
is now retired, he has not claimed to be affected at his 
workplace; however during his testimony he described difficulty 
and inconvenience while at bat in a baseball game.  Therefore, 
while the Board has no cause to question the Veteran's report of 
weakness in the thumb, the Board finds his symptoms to be 
appropriately evaluated at a 10 percent rating.   

A 10 percent evaluation is warranted for limitation of thumb 
motion with a gap of one to two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5228.

The Board notes that the Veteran had 0 degrees flexion in one 
joint of his thumb, the interphalangeal joint.  The examiner 
observed no gaps between the left thumb and the opposing fingers.  
None of his fingers has at least a one-inch gap between the 
fingertip and the proximal transverse crease of the palm.  
Although the Veteran did report pain and weakness, the examiner 
measured 5/5 grip strength of the hand.  Given his measured 
flexion and full grip strength, the Board finds that even when 
functional loss due to pain and weakness are considered, see 
DeLuca v. Brown, 8 Vet. App. 202 (1995), a separate compensable 
rating under Diagnostic Code 5228 is not warranted.

The Board also points out that no neurologic disorder has been 
identified in the left hand.

In short, the evidence does not support assignment of an 
evaluation in excess of 10 percent for the service-connected 
residuals, laceration, left thumb.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence presents such an exceptional disability picture 
that the available schedular ratings for the service-connected 
disabilities are inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-connected 
disabilities with the established criteria.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" with respect to the disorder at issue.  The record 
indicates the Veteran has already retired, and so the Veteran has 
not contended that that he could not work because of his left 
thumb disability.  Although the left thumb disability does impact 
some of his activities of daily living, for example, the 2006 
examiner did observe that the Veteran buttoned his shirt with his 
left hand and thumb slowly, the Board points out, the Veteran's 
description of the thumb notwithstanding, that on objective 
testing he does retain a substantial range of motion and strength 
in the left hand.  In short, the Board finds that the persuasive 
evidence does not demonstrate marked interference of the service-
connected disorder with employment.

In addition, there is no evidence that his service-connected 
disorder has necessitated frequent periods of hospitalization or 
that the manifestations of the disability are unusual or 
exceptional. Indeed, the Veteran has reported that he has not 
sought treatment for his thumb.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly has considered whether an increased rating is 
warranted for any discrete period during this appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has reviewed 
the evidence on file, particularly the VA examination reports 
which document findings clearly consistent with no more than a 10 
percent evaluation, and concludes that the underlying level of 
severity for the Veteran's service-connected left thumb has 
remained at the 10 percent level during the period from the 
filing of the claim for an increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for residuals, 
laceration, left thumb, is denied 


REMAND

While the Board regrets the additional delay, more development is 
required for the acquired psychiatric disorder claim.

The Board observes that the June 2010 hearing included extensive 
testimony regarding the question whether the Veteran served 
within the territorial bounds of the Republic of Vietnam.  After 
a review of the entire claims file, the Board observes that his 
PTSD claim was denied by the RO in part because his stressor 
events had not been confirmed and in part because his physical 
presence in the Republic of Vietnam had not been found.  The 
Board has reviewed the award parameters for the Republic of 
Vietnam Campaign Medal and for the Vietnam Service Medal, as 
provided by the U.S. Air Force Personnel Center, Randolph Air 
Force Base library website.  Both medals could be awarded to 
personnel who served in the Republic of Vietnam or outside the 
geographic limits of South Vietnam and who provided direct combat 
support to the RVN Armed Forces, which would include service in 
Thailand.  Therefore, the fact that the Veteran has been awarded 
these medals, in and of itself, appears to neither weigh for or 
against the question of whether the Veteran physically entered 
the territorial bounds of the Republic of Vietnam.  

The Board also observes that the Veteran's personnel records, as 
contained in the record, show that he served in Thailand, from 
September 1965 to September 1966.  However, in December 2007 the 
Veteran submitted two stressor statements (VA Forms 21-0781), 
which dated his assignment to the 388th Tactical Fighter Wing as 
December 1967 to September 1967 and which dated a particular 
event as occurring in February 1967 (witnessed the dead body of 
"Lt. Penny").  Accordingly, the RO researched to find service 
personnel who died in 1967 with the last name of "Penny."  The 
RO found only the name of a Marine corporal.  The Board finds 
that additional development is needed to determine whether any 
record can be found of a "Lt Penny", an Air Force weapons 
officer who may have died between September 1965 and September 
1966.   If such a stressor is confirmed, then the Veteran may be 
afforded a VA PTSD examination.  

The Board has reviewed the Veteran's treatment records from the 
Vet Center, dated from October 2007 to December 2007.  
Admittedly, they are poor copies of handwritten notes; however, 
the Veteran was diagnosed with both PTSD and "MDD" (major 
depressive disorder).  Within the treatment notes, the Veteran 
reported various events and memories from his service years, to 
include being housed in a barracks across from a morgue to what 
appears to be events at McGuire AFB related to the Jonestown 
Massacre, which troubled him.  The Board finds that the Veteran 
should be afforded a VA mental disorders examination to determine 
whether he suffered from an acquired psychiatric disorder other 
than PTSD and to determine whether such an acquired psychiatric 
disorder is etiologically related to his service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As well, within the Vet Center treatment notes are references to 
the Veteran seeking an appointment with a psychiatrist at the VA 
medical center.  The notes are unclear as to whether he actually 
did have an evaluation or any mental health/psychiatric 
evaluation at another VA medical facility.  The AMC/AOJ should 
determine whether there are any such VA treatment records and 
include them into the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all mental 
health or psychiatric records for the Veteran 
from the VA Philadelphia, PA medical facility 
from October 2007 to the present.  Document 
for the record any negative findings.

2.  Contact the appropriate agency to 
determine whether any record can be found of 
the death of a "Lt Penny", an U.S. Air 
Force weapons officer in an airplane in 
southeast Asia between September 1965 and 
September 1966.  

3.  Then arrange for a VA psychiatric 
examination of the Veteran to determine the 
nature and etiology of any current 
psychiatric disorders.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of PTSD under DSM IV 
criteria should be made or definitively ruled 
out. If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  With respect to 
any psychiatric disorder other than PTSD 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.

The rationale for all opinions expressed 
should be explained.  The claims file must be 
made available to the psychiatrist for proper 
review of the medical history. 

4.  The RO should then readjudicate the issue 
remaining on appeal.  If the benefit sought 
on appeal is not granted in full, the RO must 
issue a supplemental statement of the case, 
and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


